DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 10/13/2022 in response to the Non-Final Rejection mailed on 07/14/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-10 are pending.
4.	Applicant’s remarks filed on 10/13/2022 in response to the Non-Final Rejection mailed on 07/14/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
5.	The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to recite “neuron”.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; cited on PTO-892 mailed on 07/14/2022) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; cited on PTO-892 mailed on 07/14/2022) is maintained for the reasons of record and the reasons set forth below.
7.	Claims 1-2 and 4-5 are drawn to a genetic expression system comprising a polynucleotide that encodes Transcription Factor EB (TFEB) under transcriptional control of a promoter; and a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light but does not bind to the promoter in the absence of light.
8.	With respect to claim 1, Parenti et al. teach a genetic expression systems comprising a polynucleotide that encodes a Transcription Factor EB under transcriptional control of a promoter [see Abstract; p. 3-p. 4, top].
	With respect to claim 2, Parenti et al. teach the system wherein the promoter is a cytomegalovirus (CMV) promoter [see Figure 1; p. 19, bottom].
	With respect to claim 5, Parenti et al. teach a cell comprising the genetic expression system [see Abstract; p. 3, lines 1-14].
	However, Parenti et al. does not teach the genetic expression system of claim 1, of a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light but does not bind to the promoter in the absence of light and the genetic expression system of claim 4, wherein the light-activatable protein comprises a complex that includes Light-Oxygen-Voltage (LOV) protein; and a dimerizable Helix-Turn-Helix (HTH) DNA-binding domain.
	Motta-Mena et al. teach an optogenetic expression system comprising a polynucleotide sequence encoding a Light-Oxygen-Voltage protein and a helix-turn-helix DNA-binding domain that binds DNA when illuminated with blue light that has a large dynamic range of protein expression, rapid activation and deactivation kinetics and a highly linear response to light [see Abstract; p. 2].  Motta-Mena et al. teach that this system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity [see Abstract; p. 2].
	Deiters et al. teach a genetic expression system comprising polynucleotides encoding light activated Cas9 wherein the light activation occurs by binding to a CMV promoter [see Abstract; paragraphs 0073-0076].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al. and Deiters et al. according to the teachings of Motta-Mena et al. and Deiters et al. to include a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light in the genetic expression system of Parenti et al. because Parenti et al. teach a genetic expression systems comprising a polynucleotide that encodes a Transcription Factor EB under transcriptional control of a promoter. Motta-Mena et al. teach a light activatable expression system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity and Deiters et al. teach that CMV promoters can be utilized for light activation systems.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Parenti et al., Motta-Mena et al. and Deiters et al. because Motta-Mena et al. acknowledges that light activatable expression system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity and Deiters et al. acknowledges that CMV promoters can be utilized for light activation systems.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
9.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; cited on PTO-892 mailed on 07/14/2022) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; cited on PTO-892 mailed on 07/14/2022) as applied to claims 1-2 and 4-5 above, and further in view of Qian et al. (US Patent Application Publication 2018/0265890 A1; cited on PTO-892 mailed on 07/14/2022) is maintained for the reasons of record and the reasons set forth below.
10.	The relevant teachings of Parenti et al., Motta-Mena et al. and Deiters et al. as applied to claims 1-2 and 4-5 are set forth above.
	However, the combination of Parenti et al., Motta-Mena et al. and Deiters et al. do not teach the genetic expression system of claim 3, wherein the TFEB includes, at its C-terminus the cMyc nuclear localization signal (NLS).
	Qian et al. teach genetic expression system for safe and efficient integration into a host cell wherein the system comprises a C-terminal c-myc nuclear localization signal [see Abstract; Figure 1 and paragraph 0041].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Qian et al. according to the teachings of Qian et al. to include a C-terminal c-myc nuclear localization signal sequence in the genetic expression system of Parenti et al., Motta-Mena et al., and Deiters et al. because Parenti et al., Motta-Mena et al., and Deiters et al. teach a light activatable genetic expression system for expression TFEB.  One of ordinary skill in the art recognizing that a transcription factor would need to be targeted to the nucleus of a host cell for expression to take place because the nucleus is where transcription occurs would look to Deiters et al. with a reasonable level of predictability and expectation of success because Deiters et al. acknowledge nuclear localization signals such as c-myc that permit translocation of genetic constructs to the nucleus.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
11.	The rejection of claims 6-10 under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; cited on PTO-892 mailed on 07/14/2022) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; cited on PTO-892 mailed on 07/14/2022) as applied to claims 1-2 and 4-5 above, and further in view of Wang et al. (New Research, 2016; cited on PTO-892 mailed on 07/14/2022) is maintained for the reasons of record and the reasons set forth below.
12.	As amended, claims 8-10 are drawn to a method of treating a neuron at risk of displaying tauopathy, the method comprising: introducing into the neuron the genetic expression system of claim 1; exposing the neuron to light effective to cause the light-activatable protein to bind to the promoter, thereby expressing TFEB.
13.	The relevant teachings of Parenti et al., Motta-Mena et al. and Deiters et al. as applied to claims 1-2 and 4-5 are set forth above.
	With respect to claims 6-10, Parenti et al. teach methods for treating glycogen storage diseases by introducing the genetic expression system comprising a polynucleotide encoding TFEB [see Abstract; p. 3, bottom].
	With respect to claims 6-10, Motta-Mena et al. teach a optogenetic expression system comprising a polynucleotide sequence encoding a Light-Oxygen-Voltage protein and a helix-turn-helix DNA-binding domain that binds DNA when illuminated with blue light that has a large dynamic range of protein expression, rapid activation and deactivation kinetics and a highly linear response to light [see Abstract; p. 2].  Motta-Mena et al. teach that this system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity [see Abstract; p. 2].
	With respect to claims 6-10, Deiters et al. teach a genetic expression system comprising polynucleotides encoding light activated Cas9 wherein the light activation occurs by binding to a CMV promoter [see Abstract; paragraphs 0073-0076].
	However, the combination of Parenti et al., Motta-Mena et al. and Deiters et al. does not teach wherein the cell is a neuron and a neuron that is at risk of displaying a tauopathy of claims 6 and 7; the method of claim 8, where it is a method of treating a neuron at risk of displaying a tauopathy; the method of claim 9, wherein exposing the cell to light comprises exposing the cell to light for a period sufficient for the genetic expression system to produce a protein that promoters autophagy of the neuron; and the method of claim 10, wherein promoting autophagy of the neuron comprises reducing pathological tau protein in the neuron.
	Wang et al. teach overexpression of TFEB in a P301S model of tauopathy leads to reduced levels of paired-helical filament tau in the cortex and the hippocampus and data suggests that overexpression of TFEB can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits [see Abstract; p. 14, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Wang et al. in a method for treating tauopathy in neuron cells because Parenti et al., Motta-Mena et al., and Deiters et al. teach a light activatable genetic expression system for expression TFEB in the treatment of diseases.  Wang et al. teach that overexpression of TFEB in tauopathy can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits and has therapeutic potential for treating these conditions.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Wang et al. because Wang et al. acknowledges that overexpression of TFEB in tauopathy models can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
14.	Beginning on p. 4 of applicants’ remarks, applicants in summary contend that modifying the system of Parenti as suggested in the office action would change the principle operation of the system.  Applicants contend that modifying Parenti to use a non-constitutive, inducible gene expression system is in contrast to the intent of Parenti which is constitutive expression.  
	This argument is found to be not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, constitutive and non-constitutive expression of genes in expression systems was well known in the prior art before the effective filing date of the claimed invention as evidenced by Parenti et al., Motta-Mena et al., and Deiters et al. MPEP 2143 states “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results.”  As stated above, given that constitutive and non-constitutive expression systems were known in the prior art, one of ordinary skill in the art desiring one form over the other would have a reasonable expectation of success and a reasonable level of predictability to combine those known elements via simple substitution based on the teachings of Parenti et al., Motta-Mena et al., and Deiters et al. to arrive at the claimed invention.
Conclusion
15.	Status of the claims:
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656